DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiyama (US 2010/0213885 A1).
RE claim 1, Ichiyama teaches a rotating electric machine (Figs.6, 7) comprising:
a rotary shaft member 11 that rotates about an axis;
a rotor 1 (63, 64) including an annular rotor core 63 in which a plurality of pairs of magnet housing holes (where magnets 73, 75 are arranged) is arranged in a circumferential direction in an outer periphery and which is fixed to the rotary shaft member 11, each of the pairs of magnet housing holes respectively housing permanent magnets 73, 75 and being arranged in such a manner as to be opened in a V-shape toward an outer side in a radial direction (Fig.7);
a stator (15, 61) including an annular stator core (15) arranged at an interval in the radial direction with respect to the rotor (63, 64), and
a stator coil 62 provided around the stator core 15 (Fig.7);
a field yoke 68 arranged on an outer side of the rotor (63, 64) in an axial direction of the rotary shaft member 11; and
a field coil 67 that is provided in the field yoke 68 and that generates field magnetic flux when energized (the field coil 67 is capable to generate field when being energized), wherein
a bridge portion 71 is provided between two magnet housing holes that form the pair of magnet housing holes in the rotor core 63 (Fig.7),
wherein the field yoke 68 includes an outermost radial end portion (OP) and an innermost radial end portion (IP), and the outermost radial end portion (OP) of the field yoke 68 is in a same radial position as the bridge portion or the stator core 15 (see annotated Fig.6 below for outermost end portion (OP) is in the same radial position as stator core (15, 61)),











[AltContent: textbox (OP)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (IP)]
    PNG
    media_image1.png
    743
    802
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama in view of Yamada (WO 2015118400 A2).
RE claim 6/1, Ichiyama has been discussed above. Ichiyama does not teach the field coil and the stator coil at least partially overlap with each other in the axial direction.
In embodiment of Fig.18, Yamada teaches positions of the field coil 58, 68 and the stator coil 38 at least partially overlap with each other in the axial direction (Fig.18), so that the axial length of the rotary electric machine can be shortened, and the overall size of the machine can be reduced (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichiyama by having the field coil and the stator coil at least partially overlap with each other in the axial direction, as taught by Yamada, for the same reasons as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama in view of Takahashi (US 2015/0137650 A1).
RE claim 7/1, Ichiyama has been discussed above. Ichiyama does not teach a non-magnetic region is provided between the bridge portions adjacent in the circumferential direction in the rotor core.
Takahashi teaches a non-magnetic region 25 is provided between the bridge portions 26 adjacent in the circumferential direction in the rotor core 21 (Fig.2), it is possible to increase the permeance of a magnetic circuit formed in the rotor (¶ 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichiyama by having a non-magnetic region is provided between the bridge portions adjacent in the circumferential direction in the rotor core, as taught by Takahashi, for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama (US 2010/0213885 A1) in view of Yamada (WO 2015118400 A2).
RE claim 8, Ichiyama teaches a method of controlling a rotating electric machine (Figs.6, 7) the rotating electric machine including a rotary shaft member that rotates about an axis, 
a rotor (63, 64) including an annular rotor core 63 in which a plurality of pairs of magnet housing holes (where magnets 73, 75 are arranged) is arranged in a circumferential direction in an outer periphery and which is fixed to the rotary shaft 11 member, each of the pairs of magnet housing holes respectively housing permanent magnets 74, 75 and being arranged in such a manner as to be opened in a V-shape toward an outer side in a radial direction (Fig.7),
a stator (15, 61) including an annular stator core 15 arranged at an interval in the radial direction with respect to the rotor (63, 64), and a stator coil 62 provided around the stator core 15,
a field yoke 68 arranged on an outer side of the rotor (63, 64) in an axial direction of the rotary shaft member 11, and
a field coil 67 that is provided in the field yoke and that generates field magnetic flux when energized (the field coil 67 is capable to generate field when being energized),
a bridge portion 71 being provided between two magnet housing holes that form the pair of magnet housing holes in the rotor core 63 (Fig.7),
wherein the field yoke includes an outermost radial end portion (OP) and an innermost radial end portion (IP), and the outermost radial end (OP) of the field yoke 68 is in a same radial position as the bridge portion or the stator core 15 (see annotated Fig.6 below for outermost end portion (OP) is in the same radial position as stator core (15, 61)).
Ichiyama does not teach the method comprising: executing a first control mode of not performing energization of the field coil when a rotation speed of the rotating electric machine is to be increased; and executing a second control mode of performing energization of the field coil when output torque of the rotating electric machine is to be increased.
Yamada teaches the method comprising: executing a first control mode of not performing energization of the field coil when a rotation speed of the rotating electric machine is to be increased (see ¶ 15 for when the rotational speed of the rotor 28 is higher than a set speed, i.e.: speed increased, no current is applied to the flux regulation coil 58); and executing a second control mode of performing energization of the field coil when output torque of the rotating electric machine is to be increased (see ¶ 16 for when the torque of the rotor 28 is larger than a set torque, i.e.: torque increased, for example, a current equal to or larger than a given value is applied to the flux regulation coil 58). In this manner, the amount of flux on the stator is increase and maximum torque that can be produced by the rotor can also be increased (¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichiyama by having the method comprising: executing a first control mode of not performing energization of the field coil when a rotation speed of the rotating electric machine is to be increased; and executing a second control mode of performing energization of the field coil when output torque of the rotating electric machine is to be increased, as taught by Yamada, for the same reasons as discussed above.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, when the outermost radial end portion of the field yoke is in the same radial position as the bridge portion, the innermost radial end portion is in a same radial position as the rotor core.
RE claim 3/1, the prior-art does not teach, inter alia, when the outermost radial end portion is in the same radial position as the stator core, the innermost radial end portion is in the same radial position as the bridge portion.
Claims 4 and 5 are allowable for their dependency on claim 3.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834